Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Application No. 17/488,294, filed on September 29, 2021.
Claims 1-16 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method/system for interacting white board application to create a table includes: creating table when determine whether a current erasing operation and updating and displaying the display content of the first cell according to the erasing coordinate set, so as to make an erased content disappear with the erasing operation; and updating the first cell when the erasing operation ends, so as to shrink the first cell.
The closest prior art, as information disclosure Statement and currently recited, Zhang (CN 109284494), published on January 29, 2019, is directed to a method/system for dynamically adjusting a table by modifying the length or width of a cell in the same row or column.

Chen et al., (“Chen,” CN 106940690), published on July 11, 2017, is directed to a method/system for interacting electronic whiteboard software table and chart, wherein the format of table object is tow lines or two rows and obtaining item value of the chart as the content of the topic of a new table object.   
Chen et al., (Chen’353; CN-105760353), is published on July 13, 2016, is directed to a method/system for importing an Excel table in whiteboard software without changing a cell text format. 
Siio et al., (“Siio,” US 5,239,287), issued date on August 24, 1993, is directed to a method/system for editing a table of rows and columns using a pointing device and display station, and inserting or deleting a row or column.
Hogan (US 2011/0163968), published on July 7, 2011, is directed to a method/system for manipulating tables using multi-contact gestures and updating row(s) and column(s) based on multi-contact gestures from user.
Andrews et al., (“Andrews,” US 2014/0250398), published on September 4, 2014, is directed to a method/system for identifying an interaction model of a set of interaction models specific to a format of an item in response to a directional gesture associated with the item displayed on a display surface. And 


However, none of Zhang, Zhou, Chen, Chen’353, Siio, Hogan, Andrews, and Chin teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 15, and 16.  For example, none of the cited prior art teaches or suggest the steps of receiving an erasing instruction for a displaying content of the whiteboard application, wherein the erasing instruction is triggered by an erasing operation of a user on an interface of the whiteboard application; acquiring an erasing coordinate set of an erasing trajectory of the erasing operation when the erasing instruction is received, and determining a cell where an erasing start point of the erasing trajectory is located as a first cell targeted by the erasing operation in response to the erasing coordinate set comprises erasing pixel points located in different cells of the created table; updating and displaying the display content of the first cell according to the erasing coordinate set, so as to make an erased content disappear with the erasing operation; and updating the first cell when the erasing operation ends, so as to shrink the first cell .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service .


/LINH K PHAM/
Primary Examiner, Art Unit 2174